Sandler, J. (concurring).
I agree with the conclusion in the dissenting opinion that defendant had an "insurable interest” in the "Regal” shipments. As explained in the defendant’s papers, the defendant was liable to the sellers for the price of the goods embraced in those shipments. For the reasons set forth in the dissenting opinion, this obligation gave rise to an insurable interest notwithstanding that defendant’s principaLwas obligated to reimburse defendant. The critical issue here arises from defendant’s assertions that the "Regal” shipments as a matter of practice were explicitly covered by separate insurance. Although there may be circumstances in which a party to a transaction may have an interest in property justifying coverage under two insurance policies, it is difficult to see any reason here for defendant to have assumed an obligation to pay premiums to plaintiff to insure goods that were separately insured by Regal. Under these circumstances, a . fact finder might reasonably conclude that defendant never contemplated the language in the form insurance contract as imposing such an obligation. Given the conclusion that defendant nonetheless had an insurable interest in the "Regal” shipments, the question presented is whether these shipments fall within any of the exclusionary clauses. As to that, there seems to be an ambiguity, as applied to the facts alleged by the defendant, regarding the scope of the provision of the insurance contract "excluding shipments purchased by the Assured on terms which include insurance to final destination”. Plaintiff may urge at trial that the quoted *627phrase only contemplated "terms” in the agreement of purchase, but the words used do not explicitly so state. Accordingly, the issue presented is not appropriately resolved on a motion for summary judgment. An opportunity should be provided both parties to develop more fully the surrounding circumstances, particularly in light of the familiar principle of construction applicable to form contracts prepared by insurers (see Miller v Continental Ins. Co., 40 NY2d 675, 678), and what appears to be the obvious reality that the defendant never contemplated the application of the policy to shipments fully covered by other insurance under the circumstances presented.